Case 19-03012-hdh Doc 59 Filed 01/28/20        Entered 01/28/20 15:29:02       Page 1 of 3



Kevin D. McCullough                            Chad P. Pugatch
State Bar No. 00788005                         RICE PUGATCH ROBINSON
Kathryn G. Reid                                STORFER & COHEN, PLLC
State Bar No. 24068126                         101 NE 3rd Avenue, Suite 1800
Shannon S. Thomas                              Fort Lauderdale, FL 33301
State Bar No. 24088442                         954-462-8000
325 N. St. Paul Street, Suite 4500             cpugatch@rprslaw.com
Dallas, Texas 75201                            Florida Bar No.: 220582
Telephone: (214) 953-0182
Facsimile: (214) 953-0185                      LEAD SPECIAL LITIGATION COUNSEL FOR
kdm@romclaw.com                                SHAWN K. BROWN, CHAPTER 7 TRUSTEE
kreid@romclaw.com
sthomas@romclaw.com

LOCAL SPECIAL LITIGATION COUNSEL FOR
SHAWN K. BROWN, CHAPTER 7 TRUSTEE

                         THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


In re                                         Case No. 17-30355

PFO GLOBAL, INC., et al.                      Chapter 7

         Debtors.                             (Joint Administration)

SHAWN K. BROWN, Chapter 7 Trustee, for
the estate of PFO Global, Inc., et al.

        Plaintiff,                            Adversary No. 19-03012-hdh

v.

CHARLES POSTERNACK; EDWARD
GREENE; E. DEAN BUTLER; JOSEPH B.
SCHIMMEL; MATTHEW G. CEVASCO;
RUDOLF SUTER; MAHESH SHETTY;
TIMOTHY KINNEAR; and BRIGITTE
ROUSSEAU,

        Defendants.



                                     CASE STATUS REPORT
 Case 19-03012-hdh Doc 59 Filed 01/28/20          Entered 01/28/20 15:29:02       Page 2 of 3




TO THE HONORABLE HARLIN D. HALE
UNITED STATES BANKRUPTCY JUDGE:

       Shawn K. Brown, Chapter 7 Trustee (the “Trustee”) for the estate of PFO Global, Inc., et.

al., Case No. 17-303555-hdh7 (the “Bankruptcy Case”) and Plaintiff in the above-styled adversary

proceeding (the “Adversary”), hereby submits this Case Status Report in response to the Clerk’s

Correspondence dated January 27, 2020 [Dkt. No. 58], and in support thereof respectfully states

as follows:

       Plaintiff is awaiting a responsive pleading to the Amended Adversary Complaint for

Damages and Other Relief [Dkt. No. 57] (the “Amended Complaint”). The parties have agreed to

an extension of the Defendants responsive deadline to February 10, 2020. Plaintiff will confer

with the Defendants on an agreed scheduling order following that filing.

       Dated: January 28, 2020.

                                     Respectfully Submitted,

                                     ROCHELLE MCCULLOUGH, LLP
                                     Local Special Litigation Counsel for
                                     Shawn K. Brown, Chapter 7 Trustee
                                     325 N. St. Paul Street, Suite 4500
                                     Dallas, Texas 75201
                                     Telephone (214) 953-0182
                                     Facsimile: (214) 953-0185

                                     /s/ Kathryn G. Reid
                                     Kevin D. McCullough
                                     State Bar No. 00788005
                                     Kathryn G. Reid
                                     State Bar No. 24068126
                                     Shannon S. Thomas
                                     State Bar No. 24088442
                                     kdm@romclaw.com
                                     kreid@romclaw.com
                                     sthomas@romclaw.com

                                     and


CASE STATUS REPORT                                                               PAGE 2
 Case 19-03012-hdh Doc 59 Filed 01/28/20         Entered 01/28/20 15:29:02      Page 3 of 3




                                    RICE PUGATCH ROBINSON STORFER & COHEN, PLLC
                                    Lead Special Counsel for
                                    Shawn K. Brown, Chapter 7 Trustee
                                    101 N.E. Third Avenue, Suite 1800
                                    Fort Lauderdale, Florida 33301
                                    Telephone: (954) 462-8000
                                    Facsimile: (954) 462-4300

                                    By: /s/ Chad P. Pugatch
                                            CHAD P. PUGATCH (pro hac vice)


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served electronically via ECF on all counsel of record on January 28, 2020.

                                    /s/ Kathryn G. Reid
                                    Kathryn G. Reid.




CASE STATUS REPORT                                                             PAGE 3
